Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 03/28/2019 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3 and 6 are cancelled.  Claims 2, 4, 5, and 7-23 are pending in the present application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5, and 7-23   are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,303,815. Although the claims at issue are not identical, they are not patentably distinct from each other because 
  	As per claim 2, US patent 10,303,815 (‘815 patent) cited a method of facilitating simulations of industrial processes comprising:
creating and storing at least one rale applicable to a simulation and prescribing an action; 
receiving process information defining an industrial process for simulation, wherein the process information includes: process topography information determining process equipment;
and information about the material and energy flows to be processed by the industrial process;

It would have been obvious to those skilled in the art at the time of the effective filling date of the present application was made to define the time dependent property of the process into the rules of the industrial processing because it reflexes the process in real time and change it occurred during the process simulation.  
As per claim 4.    (Currently Amended)    An apparatus for facilitating simulations of industrial processes comprising:
a module adapted to create and store at least one rule applicable to any simulation and prescribing an action (claim 28);
a module adapted to receive process information defining an industrial process for simulation, wherein the process information includes: process topography information determining process equipment; and information about the material and energy flows to be processed by the industrial process;
a simulator adapted to simulate the process based on the received process information; and
a module adapted to apply the rule by performing the prescribed action.
As per claim 5, patent ‘815 cited an apparatus for facilitating simulations of industrial processes comprising:
a module adapted to receive process information defining an industrial process for simulation, wherein the process information includes: process topography 
a module adapted to create and store at least one rule defining a time-dependent property of the process information (claim 28); and
a module adapted to simulate the process based on the received process information (claim 28).  The claim does not explicitly cited under variation of the time-dependent property of the process information.
	It would have been obvious to those skilled in the art at the time of the effective filing date of the present application to cite the feature of under variation of the time dependent property of the process because it reflexes the process in real time and change it occurred during the process simulation.  
As per claim 7, US patent (‘815) cited the method according to Claim 2, wherein applying the rule comprises adding a further component or component group to the process topography and/or removing a component or component group from the process topography (claim 12).
As per claim 8, US patent (‘815) cited the method according to Claim 2, wherein the rule specifies an alarm condition, and applying the rule comprises responding to the occurrence of the alarm condition, preferably the response comprising at least one of: suspending the simulation when the alarm condition occurs; providing the user with a notification or report of the occurrence of the alarm condition; and awaiting from the user an instruction to amend the simulation, to abort the simulation, or to continue the simulation (claim 25).

As per claim 10, US patent (‘815) cited wherein the alarm condition specifies a process information value, and applying the rule comprises generating and providing notification if the process information value is exceeded, or approximated, in the simulation (claim 17).
As per claim 11, US patent (‘815) cited wherein the rule associated with at least one variable of the process information to be optimised and at least one parameter and/or topography of the process information to be varied, and applying the rule comprises optimisation of the variable under variation of the at least one parameter and/or topography.  The US patent does not expressly disclose an optimized process information.
It would have been obvious to those skilled in the art at the time the effective filing date of the present application to include optimization rule to the process in order to optimize the process information in industrial application. 
As per claim 12, US patent (‘815) cited wherein the rule prescribes process information
to be varied, and applying the rule comprises variation of the process information to be varied (claims 11, 19).
As per claim 13, US patent (‘815) cited the rule prescribes an operation to be performed, a condition, and process information to be varied, and applying the rule comprises performance of the operation when the condition is fulfilled under variation of the process information (claim 11).

As per claim 15, US patent (‘815) cited receiving a selection of a process flow portion and a selection of a phase analysis, and performing the selected phase analysis on the selected process flow portion (claim 18).
As per claim 16, US patent (‘815) cited wherein the phase analysis comprises (claims 11 and 18), wherein the phase analysis would include a phase envelope, determination of solid formation information, determination of distillation information, determination of a fluid with matching properties, and/or a providing flow assurance.  
As per claim 17, US patent (‘815) cited selection of a further simulated process flow portion; performing the selected phase analysis on the further process flow' portion; and providing a comparison of the phase analysis results from the process flow portions (claims 11, 18, 23).
As per claim 18, US patent cited selection of a further phase analysis; performing the further phase analysis on the selected process flow portion; and providing a comparison of the phase analysis results from the process flow portion (claim 23).
As per claim 19, US patent cited wherein the phase analysis comprises evaluation of a phase composition of a complex mixture (preferably under a range of physical conditions), 
As per claim 20, US patent cited wherein evaluation of a phase composition of a complex mixture (claims 18, 23) and it would include by means of black-oil equations, oils analysis, solid formation analysis and/or determining solid formation in case of addition of a solid inhibitor for rule based analysis and flow processing.
As per claim 21, US patent cited comprising providing process information of the simulated process for user selection of a process flow portion (claims 14 and 23).
As per claim 22, US patent cited a computer program product adapted to perform the method of Claim 2 claim 25).
As per claim 23, US patent cited in claim 26 the designing method or evaluating a facility comprising the method of Claim 2.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
	As per claim 4, US patent cited An apparatus for facilitating simulations of industrial processes comprising:
 	a module adapted to create and store at least one rule applicable to any simulation and prescribing an action (claim 28);
a module adapted to receive process information defining an industrial process for simulation, wherein the process information includes: process topography information determining process equipment; and information about the material and energy flows to be processed by the industrial process;
 	a simulator adapted to simulate the process based on the received process information (claim 28); and
a module adapted to apply the rule by performing the prescribed action (claim 28). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI Q PHAN/           Primary Examiner, Art Unit 2128